Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nkwenti Atang Tita, a native and citizen of Cameroon, petitions for review of an order of the Board of Immigration Appeals denying relief from removal. Because Tita is an aggravated felon and raises no color-able constitutional claims or questions of law, we lack jurisdiction over his petition for review. See 8 U.S.C. § 1252(a)(2)(C), (D) (2006). Accordingly, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.